Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 5, 2014

                                      No. 04-13-00519-CV

                                     Robert SAMANIEGO,
                                           Appellant

                                                 v.

                                      Mary SAMANIEGO,
                                           Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 12-0784-CV
                          Honorable W.C. Kirkendall, Judge Presiding

                                         ORDER
       On April 16, 2014, appellee filed a “Motion to File Correct Property Value.” In that
motion appellee asked this court to abate the appeal and remand the matter to the trial court to re-
evaluate the value of certain real property included in the marital assets based on a new property
appraisal. By order dated April 22, 2014, this court denied appellee’s motion. On April 30,
2014, appellant filed his “Motion for Objections to Appellee’s Motion to File Correct Properly
Value.” As this court has already denied appellee’s motion, appellant’s motion is moot.
Accordingly, we DENY appellant’s motion as MOOT.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of May, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court